DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 6/6/22 with respect to claims 1-2, 7-9, and 14-17 have been considered but are moot in view of the new grounds of rejection
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/7/22 was considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8-9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 6,504,530, hereinafter “Wilson”) in view of Alameh et al. (US 2014/0043295, hereinafter “Alameh ‘295”), Zhu (US 2013/0278526, cited by Applicant), Holbein et al. (US 2011/0080349, hereinafter “Holbein”), Sullivan et al. (US 2006/0262104, hereinafter “Sullivan”), and Saurin et al. (US 2015/0187206, hereinafter “Saurin”).	Regarding claim 1, Wilson discloses	A method for reducing unintentional activation of a touch-sensitive display of a device, the method comprising (Figs. 3 and 5, col. 5, line 45 to col. 8, line 15):
	providing a first sensor for detecting a first event indicating an object touching or hovering over the touch-sensitive display, wherein the first sensor comprises a touch screen sensor based on a capacitive, optical, or electric field technology (Figs. 3 and 5, col. 5, line 45 to col. 8, line 15, first sensor is Wilson’s “secondary sensor” as a capacitive sensor (i.e., capacitive field technology) which receives a signal based on a change in capacitance as a first physical phenomenon indicating a first touch event of an object touching or hovering over the touch-sensitive display; see col. 6, lines 46-47);
	providing a second sensor for detecting a second event, wherein the first event and the second event are distinctly different physical phenomena (Figs. 3 and 5, col. 5, line 45 to col. 8, line 15, second sensor is Wilson’s “primary sensor" as a surface acoustic wave (SAW) sensor which detects a touch of the touch-sensitive display as a second physical phenomenon indicating a second event of an apparent activation of the touch-sensitive display, where a touch is a different physical phenomenon (i.e., touching or pressure on the touch sensitive display) than a change in capacitance (i.e., changes in electric fields); a SAW sensor is a sensor detecting vibration and acoustics or a vibro-acoustic event).	To the extent Applicant asserts that capacitive technology sensing does not include hovering detection of an object, the Examiner takes Official Notice that touch contact or hovering detection using capacitive sensing technology is well known in the art.  (See Schwartz et al. (US 2015/0227229), [0076], capacitive sensing technology detecting both touch and hovering).	One skilled in the art before the effective filing date of the claimed invention would be motivated to detect and differentiate between touch and hovering inputs to provide more device operations based on types of detected inputs.
	Wilson does not explicitly disclose	initiating a time window associated with a window timer in response to detecting at least the first event associated with the first sensor or the second event associated with the second sensor;	based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that an object is touching the touch-sensitive display, and an object is not hovering over the touch-sensitive display; and	activating the touch-sensitive display from a state in response to both the first sensor detecting the first event and the second sensor detecting the second event within the time window associated with the window timer.	Alameh ‘295 teaches	initiating a time window associated with a window timer in response to detecting at least the first event associated with the first sensor or the second event associated with the second sensor (Fig. 4, [0029-0036]; [0031] teaches recognizing both sensor signals within a time period corresponding to a time window, such as 1 second or less; time period in step 450 based on signals from sensor 410 and sensor 430);	based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that an object is touching the touch-sensitive display, and an object is not hovering over the touch-sensitive display (Fig. 4, [0029-0036]; step 470 actuate the touch-sensitive display from a state in response to both sensor 410 and sensor 430 signals to perform a first operation of the device; actuation from the state ins based on analyzing the capacitive sensor determination within the time window of a touch on the touch-sensitive display or a hovering input), and	activating the touch-sensitive display from a state in response to both the first sensor detecting the first event and the second sensor detecting the second event within the time window associated with the window timer (Fig. 4, [0029-0036]; step 470 actuate the touch-sensitive display from a state in response to both sensor 410 and sensor 430 signals to perform a first operation of the device).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wilson to include initiating a time window associated with a window timer in response to detecting at least the first event associated with the first sensor or the second event associated with the second sensor; based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that an object is touching the touch-sensitive display, and an object is not hovering over the touch-sensitive display; and activating the touch-sensitive display from a state in response to both the first sensor detecting the first event and the second sensor detecting the second event within the time window associated with the window timer, such as taught by Alameh ‘295, for the purpose of reducing invalid operations of the device when signals from different sensors are not from a common time period.	To the extent that Wilson as modified by Alameh ‘295 teaching of a time window is not considered by Applicant to encompass wherein the time window comprises a period of time less than 500 milliseconds, Zhu teaches a time window between a touch event on a touch screen and an acoustic signal generated from the touch being set at 50ms or less (Zhu, [036]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wilson and Alameh to have wherein the time window comprises a period of time less than 500 milliseconds, such as taught by Zhu, for the purpose of verifying a touch or not to the capacitive touch sensor.	Wilson as modified by Alameh ‘295 and Zhu does not explicitly disclose the state as a low energy usage state.	Holbein discloses 	activating said touch-sensitive display from a low energy usage state and in response to determining that an object is touching the touch-sensitive display and an object is not hovering over the touch-sensitive display (Fig. 10, [0081-0092 and 0094-0098], method 920 has the device enter sleep mode at step 804 and then receive a first sensor input at step 902 to wake sensors at step 904 and detect second sensor input at step 906 to wake touch sensitive device when both sensor inputs occur at step 808; [0089] teaches a time window of 1 millisecond or less which starts via first sensor at step 902 to process the input via the second sensor at step 806).	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Wilson, Alameh ‘295 and Zhu to have activating said touch-sensitive display from a low energy usage state and in response to determining that an object is touch the touch-sensitive display and an object is not hovering over the touch-sensitive display, such as taught by Holbein, for the purpose of conserving power of the device.	Wilson as modified by Alameh ‘295, Zhu and Holbein does not explicitly disclosethe second event indicating a vibro-acoustic event imparting vibrations into the device via the touch-sensitive display or via other device portions outside the touch sensitive-display, wherein the second sensor comprises at least one of a microphone or a microelectro-mechanical system (MEMS) microphone,	based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the device via the touch-sensitive display;	based on analyzing the first sensor not detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the device but not via the touch-sensitive display and an object is not touching the touch-sensitive display, and activating the touch-sensitive display in response to determining that vibrations are imparted via the touch-sensitive display into the device.	Sullivan teaches a second event indicating a vibro-acoustic event imparting vibrations into the device via the touch-sensitive display or via other apparatus portions outside the touch sensitive-display, wherein the second sensor comprises at least one of a microphone or a microelectro-mechanical system (MEMS) microphone (abstract, [0018, 0021, 0027-0030, and 0033] and claim 13, microphone captures noise which can be discerned to detect touch event or other noise event);	based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the device via the touch-sensitive display (abstract, [0018, 0021, 0027-0030, and 0033] and claim 13, microphone captures noise which can be discerned to detect touch event where vibrations are imparted into the device via the touch-sensitive display when event occurs within the time window in the modified device and activate the device);	based on analyzing the first sensor not detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the device but not via the touch-sensitive display and an object is not touching the touch-sensitive display (abstract, [0018, 0021, 0027-0030, and 0033] and claim 13, microphone captures noise which can be discerned to detect other noise event when second sensor microphone detects event outside the window in the modified device and device is activated in response to determined vibrations imparted via the touch-sensitive display).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the saw sensor of Wilson, Alameh ‘295, Zhu and Holbein with a microphone, such as taught by Sullivan, for the purpose of determining what type of touch event or other event occurred based on the sound characteristics picked up by the microphone and analyzed by the touch panel.  The modified device would have in response to both the first sensor (capacitive sensor) detecting the first event (touch of the touch screen) and the second sensor (microphone) detecting the second event (touch of touch screen noise sound signal) within the time window, determining that the first and second events both indicate an object touching the touch-sensitive display and indicate an object is not hovering over the touch-sensitive display, or indicate that vibrations are not imparted into the device via the touch-sensitive display (first event is a hover event and second event is a noise event that is not a touch of the touch screen); based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the device via the touch-sensitive display; and based on analyzing the first sensor not detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the device but not via the touch-sensitive display and an object is not touching the touch-sensitive display, and activate the touch-sensitive device in response to determining that vibrations are imparted via the touch-sensitive display into the device.
	Wilson as modified by Alameh ‘295, Zhu, Holbein, and Sullivan does not explicitly disclose that the microphone is a condenser microphone.	Saurin teaches that a microphone is a condenser microphone ([0073]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the microphone of Wilson, Alameh ‘295, Zhu, Holbein and Sullivan with a condensor microphone, such as taught by Saurin, because such a modification is a simple substitution of one type of microphone for another producing a predictable result of capturing noise signals.  
	Regarding claim 2, Wilson as modified by Alameh ‘295, Zhu, Holbein, Sullivan and Saurin discloses the method recited in claim 1, further comprising: in response to the first sensor detecting the first event and the second sensor not detecting the second event within the time window, determining that the first event indicates an object is not touching the 14/486,8002touch-sensitive display (Wilson, Figs. 3 and 5, col. 5, line 45 to col. 8, line 15; capacitive touch sensor detects proximate touching of an object/finger of a user based on changes in capacitance as the object becomes near the sensor regardless of whether a second touch event occurs within the time window as a hover event; Sullivan, the microphone does not detect a touch result in a determination that a physical touching of the touch-sensitive surface has not occurred, resulting in a hover event occurring based on the capacitive sensor result in conjunction with the microphone result).

	Regarding claim 8, Wilson discloses	An apparatus comprising (Figs. 3 and 5, element 300, col. 5, line 45 to col. 8, line 15):	a touch sensitive display (Figs. 3 and 5, col. 5, line 45 to col. 8, line 15, capacitive sensor as part of a touch screen of a display such as CRT screen 301);
	a first sensor for detecting a first event indicating an object touching or hovering over the touch-sensitive display, wherein the first sensor comprises a touch screen sensor based on a capacitive, optical, or electric field technology (Figs. 3 and 5, col. 5, line 45 to col. 8, line 15, first sensor is Wilson’s “secondary sensor” as a capacitive sensor (i.e., capacitive field technology) which receives a signal based on a change in capacitance as a first physical phenomenon indicating a first touch event of touching or hovering over the touch-sensitive display; see col. 6, lines 46-47);
	a second sensor for detecting a second event, wherein the first event and the second event are distinctly different physical phenomena (Figs. 3 and 5, col. 5, line 45 to col. 8, line 15, second sensor is Wilson’s “primary sensor" as a surface acoustic wave (SAW) sensor which detects a touch of the touch-sensitive display as a second physical phenomenon indicating a second event, wherein a touch is a different physical phenomenon (i.e., touching or pressure on the touch sensitive display) than a change in capacitance (i.e., changes in electric fields); a SAW sensor is a sensor detecting vibration and acoustics or a vibro-acoustic event).	To the extent Applicant asserts that capacitive technology sensing does not include hovering detection of an object, the Examiner takes Official Notice that touch contact or hovering detection using capacitive sensing technology is well known in the art.  (See Schwartz et al. (US 2015/0227229), [0076], capacitive sensing technology detecting both touch and hovering).	One skilled in the art before the effective filing date of the claimed invention would be motivated to detect and differentiate between touch and hovering inputs to provide more device operations based on types of detected inputs.	Wilson does not explicitly disclose
	at least one logic device for:	initiating a time window associated with a window timer in response to detecting at least the first event associated with the first sensor or the second event associated with the second sensor, 	based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that an object is touching the touch-sensitive display, and an object is not hovering over the touch-sensitive display; and	activating the touch-sensitive display from a state in response to both the first sensor detecting the first event and the second sensor detecting the second event within the time window associated with the window timer.
	Alameh ‘295 discloses	at least one logic device for:	initiating a time window associated with a window timer in response to detecting at least the first event associated with the first sensor or the second event associated with the second sensor (Figs. 2 and 4, [0013-0021 and 0029-0036]; [0031] teaches recognizing both sensor signals within a time period corresponding to a time window, such as 1 second or less; time period in step 450 based on signals from sensor 410 and sensor 430; processors 203 are logic devices for initiating time window; step 470 actuate the touch-sensitive display from a state in response to both sensor 410 and sensor 430 signals to perform a first operation of the device), 	based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that an object is touching the touch-sensitive display, and an object is not hovering over the touch-sensitive display (Fig. 4, [0029-0036]; step 470 actuate the touch-sensitive display from a state in response to both sensor 410 and sensor 430 signals to perform a first operation of the device; actuation from the state ins based on analyzing the capacitive sensor determination within the time window of a touch on the touch-sensitive display or a hovering input); and	activating the touch-sensitive display from a state in response to both the first sensor detecting the first event and the second sensor detecting the second event within the time window associated with the window timer and in response to determining that an object is touching the touch-sensitive display, and an object is not hovering over the touch-sensitive display (Fig. 4, [0029-0036]; step 470 actuate the touch-sensitive display from a state in response to both sensor 410 and sensor 430 signals to perform a first operation of the device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wilson to include at least one logic device for:  initiating a time window associated with a window timer in response to detecting at least the first event associated with the first sensor or the second event associated with the second sensor; based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that an object is touching the touch-sensitive display, and an object is not hovering over the touch-sensitive display; and activating the touch-sensitive display from a state in response to both the first sensor detecting the first event and the second sensor detecting the second event within the time window associated with the window timer, such as taught by Alameh ‘295, for the purpose of reducing invalid operations of the device when signals from different sensors are not from a common time period.	To the extent that Wilson as modified by Alameh ‘295 teaching of a time window is not considered by Applicant to encompass wherein the time window comprises a period of time less than 500 milliseconds, Zhu teaches a time window between a touch event on a touch screen and an acoustic signal generated from the touch being set at 50ms or less (Zhu, [036]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wilson and Alameh ‘295 to have wherein the time window comprises a period of time less than 500 milliseconds, such as taught by Zhu, for the purpose of verifying a touch or not to the capacitive touch sensor.	Wilson as modified by Alameh ‘295 and Zhu does not explicitly disclose the state as a low energy usage state.	Holbein discloses	activating said touch-sensitive display from a low energy usage state and in response to determining that an object is touching the touch-sensitive display and an object is not hovering over the touch-sensitive display (Fig. 10, [0081-0092 and 0094-0098], method 920 has the device enter sleep mode at step 804 and then receive a first sensor input at step 902 to wake sensors at step 904 and detect second sensor input at step 906 to wake touch sensitive device when both sensor inputs occur at step 808; [0089] teaches a time window of 1 millisecond or less which starts via first sensor at step 902 to process the input via the second sensor at step 806).	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Wilson, Alameh ‘295, and Zhu to have activating said touch-sensitive display from a low energy usage state and in response to determining that an object is touch the touch-sensitive display and an object is not hovering over the touch-sensitive display, such as taught by Holbein, for the purpose of conserving power of the device.	Wilson as modified by Alameh ‘295, Zhu and Holbein does not explicitly disclosethe second event indicating a vibro-acoustic event imparting vibrations into the apparatus via the touch-sensitive display or via other apparatus portions outside the touch sensitive-display, wherein the second sensor comprises at least one of a microphone or a microelectro-mechanical system (MEMS) microphone,	based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the apparatus via the touch-sensitive display;	based on analyzing the first sensor not detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the apparatus but not via the touch-sensitive display and an object is not touching the touch-sensitive display, and activating the touch sensitive display based on vibrations are imparted via the touch-sensitive display.	Sullivan teaches a second event indicating a vibro-acoustic event imparting vibrations into the device via the touch-sensitive display or via other device portions outside the touch sensitive-display, wherein the second sensor comprises at least one of a microphone or a microelectro-mechanical system (MEMS) microphone (abstract, [0018, 0021, 0027-0030, and 0033] and claim 13, microphone captures noise which can be discerned to detect touch event or other noise event);	based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the device via the touch-sensitive display (abstract, [0018, 0021, 0027-0030, and 0033] and claim 13, microphone captures noise which can be discerned to detect touch event where vibrations are imparted into the apparatus via the touch-sensitive display when event occurs within the time window in the modified device);	based on analyzing the first sensor not detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the apparatus but not via the touch-sensitive display and an object is not touching the touch-sensitive display, and activating the touch-sensitive display in response to determining that vibrations are imparted via the touch-sensitive display into the device (abstract, [0018, 0021, 0027-0030, and 0033] and claim 13, microphone captures noise which can be discerned to detect other noise event when second sensor microphone detects event outside the window in the modified device and device is activated in response to determined vibrations imparted via the touch-sensitive display).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the saw sensor of Wilson, Alameh ‘295, Zhu and Holbein with a microphone, such as taught by Sullivan, for the purpose of determining what type of touch event or other event occurred based on the sound characteristics picked up by the microphone and analyzed by the touch panel.The modified apparatus would have in response to both the first sensor (capacitive sensor) detecting the first event (touch of the touch screen) and the second sensor (microphone) detecting the second event (touch of touch screen noise sound signal) within the time window, determining that the first and second events both indicate an object touching the touch-sensitive display and indicate an object is not hovering over the touch-sensitive display, or indicate that vibrations are not imparted into the device via the touch-sensitive display (first event is a hover event and second event is a noise event that is not a touch of the touch screen); based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the device via the touch-sensitive display; and based on analyzing the first sensor not detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the device but not via the touch-sensitive display and an object is not touching the touch-sensitive display, and activating the touch sensitive display based on vibrations that are imparted via the touch-sensitive display.
	Wilson as modified by Alameh ‘295, Zhu, Holbein, and Sullivan does not explicitly disclose that the microphone is a condenser microphone.	Saurin teaches that a microphone could be a condenser microphone ([0073]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the microphone of Wilson, Alameh ‘295, Holbein, Zhu and Sullivan with a condensor microphone, such as taught by Saurin, because such a modification is a simple substitution of one type of microphone for another producing a predictable result of capturing noise signals.
	Regarding claim 9, this claim is rejected for the same reason as in claim 2.

	Regarding claim 16, Wilson discloses	A non-transitory computer readable medium containing instructions for reducing inadvertent activation of a touch-sensitive display of a device, wherein execution of the program instructions by a processor causes the processor to carry out the steps of (Figs. 3 and 5, device 300, col. 5, line 45 to col. 8, line 15, processor 313):
	providing a first sensor for detecting a first event indicating an object touching or hovering over the touch-sensitive display, wherein the first sensor comprises a touch screen sensor based on a capacitive, optical, or electric field technology (Figs. 3 and 5, col. 5, line 45 to col. 8, line 15, first sensor is Wilson’s “secondary sensor” as a capacitive sensor (i.e., capacitive field technology) which receives a signal based on a change in capacitance as a first physical phenomenon indicating a first touch event of an object touching or hovering over the touch-sensitive display; see col. 6, lines 46-47);
	providing a second sensor for detecting a second event, wherein the first event and the second event are distinctly different physical phenomena (Figs. 3 and 5, col. 5, line 45 to col. 8, line 15, second sensor is Wilson’s “primary sensor" as a surface acoustic wave (SAW) sensor which detects a touch of the touch-sensitive display as a second physical phenomenon indicating a second event, wherein a touch is a different physical phenomenon (i.e., touching or pressure on the touch sensitive display) than a change in capacitance (i.e., changes in electric fields); a SAW sensor is a sensor detecting vibration and acoustics or a vibro-acoustic event).	To the extent Applicant asserts that capacitive technology sensing does not include hovering detection of an object, the Examiner takes Official Notice that touch contact or hovering detection using capacitive sensing technology is well known in the art.  (See Schwartz et al. (US 2015/0227229), [0076], capacitive sensing technology detecting both touch and hovering).	One skilled in the art before the effective filing date of the claimed invention would be motivated to detect and differentiate between touch and hovering inputs to provide more device operations based on types of detected inputs.	Wilson does not explicitly disclose	initiating a time window associated with a window timer in response to detecting at least the first event associated with the first sensor or the second event associated with the second sensor;	based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that an object is touching the touch-sensitive display, and an object is not hovering over the touch-sensitive display; and	activating the touch-sensitive display from a state in response to both the first sensor detecting the first event and the second sensor detecting the second event within the time window associated with the window timer.	Alameh ‘295 teaches	initiating a time window associated with a window timer in response to detecting at least the first event associated with the first sensor or the second event associated with the second sensor (Fig. 4, [0029-0036]; [0031] teaches recognizing both sensor signals within a time period corresponding to a time window, such as 1 second or less; time period in step 450 based on signals from sensor 410 and sensor 430);	based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that an object is touching the touch-sensitive display, and an object is not hovering over the touch-sensitive display (Fig. 4, [0029-0036]; step 470 actuate the touch-sensitive display from a state in response to both sensor 410 and sensor 430 signals to perform a first operation of the device; actuation from the state ins based on analyzing the capacitive sensor determination within the time window of a touch on the touch-sensitive display or a hovering input), and	activating the touch-sensitive display from a state in response to both the first sensor detecting the first event and the second sensor detecting the second event within the time window associated with the window timer (Fig. 4, [0029-0036]; step 470 actuate the touch-sensitive display from a state in response to both sensor 410 and sensor 430 signals to perform a first operation of the device).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer readable medium of Wilson to include initiating a time window associated with a window timer in response to detecting at least the first event associated with the first sensor or the second event associated with the second sensor; based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that an object is touching the touch-sensitive display, and an object is not hovering over the touch-sensitive display; and activating the touch-sensitive display from a state in response to both the first sensor detecting the first event and the second sensor detecting the second event within the time window associated with the window timer, such as taught by Alameh ‘295, for the purpose of reducing invalid operations of the device when signals from different sensors are not from a common time period.	To the extent that Wilson as modified by Alameh ‘295 teaching of a time window is not considered by Applicant to encompass wherein the time window comprises a period of time less than 500 milliseconds, Zhu teaches a time window between a touch event on a touch screen and an acoustic signal generated from the touch being set at 50ms or less (Zhu, [036]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory storage medium of Wilson and Alameh to have wherein the time window comprises a period of time less than 500 milliseconds, such as taught by Zhu, for the purpose of verifying a touch or not to the capacitive touch sensor.	Wilson as modified by Alameh ‘295 and Zhu does not explicitly disclose the state as a low energy usage state.	Holbein discloses 	activating said touch-sensitive display from a low energy usage state and in response to determining that an object is touching the touch-sensitive display and an object is not hovering over the touch-sensitive display (Fig. 10, [0081-0092 and 0094-0098], method 920 has the device enter sleep mode at step 804 and then receive a first sensor input at step 902 to wake sensors at step 904 and detect second sensor input at step 906 to wake touch sensitive device when both sensor inputs occur at step 808; [0089] teaches a time window of 1 millisecond or less which starts via first sensor at step 902 to process the input via the second sensor at step 806).	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the computer readable medium of Wilson and Alameh ‘295 to have activating said touch-sensitive display from a low energy usage state and in response to determining that an object is touch the touch-sensitive display and an object is not hovering over the touch-sensitive display, such as taught by Holbein, for the purpose of conserving power of the device.	Wilson as modified by Alameh ‘295, Zhu and Holbein does not explicitly disclosethe second event indicating a vibro-acoustic event imparting vibrations into the device via the touch-sensitive display or via other device portions outside the touch sensitive-display, wherein the second sensor comprises at least one of a microphone or a microelectro-mechanical system (MEMS) microphone,	based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the device via the touch-sensitive display;	based on analyzing the first sensor not detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the device but not via the touch-sensitive display and an object is not touching the touch-sensitive display, and activating the touch-sensitive display in response to determining that vibrations are imparted via the touch-sensitive display into the device.	Sullivan teaches a second event indicating a vibro-acoustic event imparting vibrations into the device via the touch-sensitive display or via other device portions outside the touch sensitive-display, wherein the second sensor comprises at least one of a microphone or a microelectro-mechanical system (MEMS) microphone (abstract, [0018, 0021, 0027-0030, and 0033] and claim 13, microphone captures noise which can be discerned to detect touch event or other noise event and device is activated in response to determined vibrations imparted via the touch-sensitive display);	based on analyzing both the first sensor detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the device via the touch-sensitive display (abstract, [0018, 0021, 0027-0030, and 0033] and claim 13, microphone captures noise which can be discerned to detect touch event where vibrations are imparted into the device via the touch-sensitive display when event occurs within the time window in the modified device);	based on analyzing the first sensor not detecting the first event within the time window and the second sensor detecting the second event within the time window, determining that vibrations are imparted into the device but not via the touch-sensitive display and an object is not touching the touch-sensitive display (abstract, [0018, 0021, 0027-0030, and 0033] and claim 13, microphone captures noise which can be discerned to detect other noise event when second sensor microphone detects event outside the window in the modified device).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the saw sensor of Wilson, Alameh ‘295, Zhu and Holbein with a microphone, such as taught by Sullivan, for the purpose of determining what type of touch event or other event occurred based on the sound characteristics picked up by the microphone and analyzed by the touch panel.  The modified device would have in response to both the first sensor (capacitive sensor) detecting the first event (touch of the touch screen) and the second sensor (microphone) detecting the second event (touch of touch screen noise sound signal) within the time window, determining that the first and second events both indicate an object touching the touch-sensitive display and indicate an object is not hovering over the touch-sensitive display or indicate that vibrations are not imparted into the device via the touch-sensitive display (or first event is a hover event and second event is a noise event that is not a touch of the touch screen); in response to the first sensor not detecting the first event and the second sensor detecting the second event within the time window, determining that the second event indicates vibrations are imparted into the device but not via the touch-sensitive display and does not indicate an object touching the touch-sensitive display (or first event is a non-hover or non-touch event and the second event is a noise event that is not a touch of the touch screen), and activating the touch sensitive display based on vibrations that are imparted via the touch-sensitive display.
	Wilson as modified by Alameh ‘295, Zhu, Holbein, and Sullivan does not explicitly disclose that the microphone is a condenser microphone.	Saurin teaches that a microphone could be a condenser microphone ([0073]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the microphone of Wilson, Alameh ‘295, Zhu, Holbein and Sullivan with a condensor microphone, such as taught by Saurin, because such a modification is a simple substitution of one type of microphone for another producing a predictable result of capturing noise signals.
	Regarding claim 17, this claim is rejected for the same reason as in claim 2.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view Alameh ‘295, Zhu, Holbein, Sullivan and Saurin as applied to claims 1-2,  8-9, and 16-17, and further in view of Wright (US 8,144,126).
	Regarding claim 7, Wilson as modified by Alameh ’295, Zhu, Holbein, Sullivan and Saurin discloses the method recited in claim 1, but does not explicitly disclose wherein the time window comprises a maximum period of 300 milliseconds.
	Wright discloses wherein said selected time window comprises a period of time with a maximum period of 300 milliseconds (Fig. 1a, mcu 101, col. 2, lines 15-60, maximum processing time for capacitance measurement is 250 milliseconds).
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Wilson, Alameh ‘295, Zhu, Holbein, Sullivan and Saurin to have wherein said selected time window comprises a period of time of 250 milliseconds which is less than a maximum period of 300 milliseconds, such as taught by Wright, for the purpose of detecting the same signal for verification of a true signal during the scanning period of the capacitive sensor.  The Examiner considers changing the time period from 250ms to 300ms within the skill of one of ordinary skill in the art absent some unexpected results.
	Regarding claim 14, this claim is rejected for the same reason as in claim 7.  	The motivation is the same as recited in claim 7.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Alameh ’295, Zhu, Holbein, Sullivan and Saurin as applied to claims 1-2, 8-9, and 16-17, and further in view of Miller et al. (US 2013/0307828, hereinafter “Miller”).	Regarding claim 15, Wilson as modified by Alameh ’295, Zhu, Holbein, Sullivan and Saurin discloses the apparatus recited in claim 8, but does not explicitly disclose further comprising a time window generator and wherein said at least one logic device comprises an OR gate connected to initiate said time window generator when either of said first and second sensors detects a respective first or second event, and an AND gate connected to activate said touch-sensitive display when both said first and second sensors detect respective first and second events during said time window.	Miller discloses further comprising a time window generator and wherein said at least one logic device comprises an OR gate connected to initiate said time window generator when either of said first and second sensors detects a respective first or second event, and an AND gate connected to activate said touch-sensitive display when both said first and second sensors detect respective first and second events during said time window (Figs. 1 and 2, OR gate 114 and AND gate 112 of unintended gating function 110, [0021, 0028, 0030, and 0032-0039, see [0039] for touch window of about 150 to 200 milliseconds).
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus of Wilson, Alameh ’295, Zhu, Holbein, Sullivan and Saurin to have a time window generator and wherein said at least one logic device comprises an OR gate connected to initiate said time window generator when either of said first and second sensors detects a respective first or second event, and an AND gate connected to activate said touch-sensitive display when both said first and second sensors detect respective first and second events during said time window, such as taught by Miller, for the purpose of improving recognition of an intended touch of a user and excluding unintended user touches.
Conclusion  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694




/J. F./
Examiner, Art Unit 2694


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694